Citation Nr: 1540262	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  11-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine from February 13, 2014.

2. Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from February 13, 2014.

3. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity from February 13, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from March 2004 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2010 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in June 2015, when it was remanded for further development.  As the development was not completed, the case must be remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the February 13, 2014 VA examiner reported that the Veteran did not have flare ups and flare ups did not impact function of the Veteran's lumbar spine.  Forward flexion was to 90 degrees with no evidence of painful motion, but there was a complaint of "tightness."  No additional limitation of range of motion after repetition was noted.  Nevertheless, the examiner also reported that the Veteran had functional loss that resulted in less movement than normal, as well as pain on movement.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to lumbar spine pain or tightness, which is indicative of mild pain.  Consequently, the examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. at 32 (where pain is noted on range-of-motion testing, the examiner is required to specify whether there is additional functional loss due to pain).

As such, an addendum opinion should be obtained from the examiner of record to address the question of additional functional loss.  In addition, the June 2015 remand instructed that another VA examination be performed to assess the Veteran's disabilities on appeal after the date of the February 2014 examination.  A Veteran is legally entitled to the additional development ordered in remand directives by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the additional examination must be afforded on remand and a Supplemental Statement of the Case must be issued before the case may be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1. Ask the February 13, 2014 VA examiner to review the claims file and provide an opinion as to whether there was any additional functional limitation of the lumbar spine in terms of the degree of additional limitation due to weakened movement, excess fatigability, and pain.  The examiner should, based on the 2014 examination findings and any recollection of the Veteran's physical status at the time of examination, indicate the level of impairment caused by all functional losses. This should be stated in terms of additional loss of motion (beyond what was shown clinically).

2. Thereafter, an examination should be scheduled to ascertain the current level of impairment caused by the back disability and lower extremity radiculopathy since February 13, 2014.  The examiner should report whether there is additional limitation of function of the back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically). 

Findings should also be made with regard to radiculopathy affecting each lower extremity.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis, in accordance with the rating criteria under 38 C.F.R. § 4.124a.

3. The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

